 

EXHIBIT 10-e-2

NORDSON CORPORATION
2005 EXCESS DEFINED BENEFIT PENSION PLAN

Nordson Corporation hereby establishes, effective as of January 1, 2005, the
Nordson Corporation 2005 Excess Defined Benefit Pension Plan (“Plan”) to
supplement the pension benefits of certain salaried employees designated by the
Compensation Committee of the Board of Directors or its designee eligible to
participate in the Plan in accordance with the terms hereof, as permitted by
Section 3(36) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
with respect to compensation earned for services performed by such employees for
the Company or vested after December 31, 2004.  The Nordson Corporation Excess
Defined Benefit Pension Plan established effective as of November 1, 1985 (the
“1985 Plan”) supplements the pension benefits of such employees with respect to
compensation earned for services performed for the Company and vested before
January 1, 2005.  No provisions of this Plan shall alter, affect, or amend any
provisions of the 1985 Plan applicable to compensation earned, deferred, and
vested on or before December 31, 2004.

ARTICLE I
DEFINITIONS

1.1Definitions.  The following words and phrases shall have the meanings
indicated, unless a different meaning is plainly required by the context:

(a)The term “Beneficiary” shall mean an Employee’s beneficiary or contingent
annuitant.

(b)The term “Company” shall mean Nordson Corporation, an Ohio corporation, its
corporate successors and the surviving corporation resulting from any merger of
Nordson Corporation with any other corporation or corporations.

(c)The term “Employee” shall mean any person employed by the Company on a
salaried basis who is designated by the Compensation Committee of the Board of
Directors or its designee to participate in the Plan and who has not waived
participation in the Plan.

(d)The term “Plan” shall mean the excess defined benefit pension plan as set
forth herein, together with all amendments hereto, which Plan shall be called
the “Nordson Corporation 2005 Excess Defined Benefit Pension Plan.”

(e)The term “Salaried Pension Plan” shall mean the Nordson Corporation Salaried
Employees Pension Plan in effect on the date of an employee’s retirement, death,
or other termination of employment.

(f)The term “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.  Reference to a section of the Code shall include such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

1

--------------------------------------------------------------------------------

 

1.2Additional Definitions.  All other words and phrases used herein shall have
the meanings given them in the Salaried Pension Plan, unless a different meaning
is clearly required by the context.

ARTICLE II
excess PENSION benefit

2.1Eligibility.  An Employee who retires, dies, or otherwise terminates his
employment with the Company under conditions which make such Employee or
Beneficiary eligible for a benefit under the Salaried Pension Plan, and whose
benefits under the Salaried Pension Plan are limited by Section 415 or Section
401(a)(17) of the Code shall be eligible for an excess pension benefit
determined by Section 2.2.

2.2Amount.  Subject to the provisions of Article III, the monthly excess pension
benefit payable to an Employee or Beneficiary shall be such an amount which,
when added to the sum of the monthly pension payable (before any reduction
applicable to an optional method of payment) under the Salaried Pension Plan to
such person plus the monthly benefit payable under the 1985 Plan to such person,
equals the monthly pension benefit that would have been payable (before any
reduction applicable to an optional method of payment) under the Salaried
Pension Plan to such person if the limitations of Section 415 and Section
401(a)(17) of the Code were not in effect.

2.3Payments.  All payments under the Plan to an Employee or Beneficiary shall be
made by the Company from its general assets.  The terms of payment of the excess
pension benefit shall be identical to those specified in the Salaried Pension
Plan for the type of benefit the Employee or Beneficiary receives under the
Salaried Pension Plan; provided, however, that the payment of a benefit under
the Plan with respect to a “key employee” of the Company, within the meaning of
Section 416(i)(1) of the Code, shall not be made within six months following his
separation of service from the Company, except in the event of death.

ARTICLE III
OPTIONAL METHODS OF PAYMENT

Payment of the excess pension benefit to an Employee or Beneficiary shall be
made in accordance with the terms and provisions of any method of payment under
the Salaried Pension Plan whether by option or by operation of law, applicable
to such Employee or Beneficiary, or in a lump sum payment.  The amount of the
excess pension benefit payable to an Employee or Beneficiary shall be reduced to
reflect any such optional method of payment.  In making the determination and
reductions provided for in this Article III, the Company may rely upon
calculations made by the independent actuaries for the Salaried Pension Plan,
who shall apply the assumptions then in use in connection with the Salaried
Pension Plan.

2

--------------------------------------------------------------------------------

 

ARTICLE IV
ADMINISTRATION

The Company shall be responsible for the general administration of the Plan, for
carrying out its provisions, and for making any required excess benefit
payments.  The Company shall have any powers as may be necessary to administer
and carry out the provisions of the Plan.  Actions taken and decisions made by
the Company shall be final and binding upon all interested parties.  In
accordance with the provisions of Section 503 of ERISA, the Company shall
provide a procedure for handling claims of Employees and Beneficiary for
benefits under the Plan.  The procedure shall be in accordance with regulations
issued by the Secretary of Labor and provide adequate written notice within a
reasonable period of time with respect to a claim denial.  The procedure shall
also provide for a reasonable opportunity for a full and fair review by the
Company of any claim denial.  The Company shall be the “administrator” for
purposes of ERISA.

ARTICLE V
AMENDMENT AND TERMINATION

The Company reserves the right to amend or terminate the Plan at any time by
action of its Board of Directors.  No such action shall, however, adversely
affect any Employee or Beneficiary who is receiving excess pension benefits
under the Plan, unless an equivalent benefit is provided under the Salaried
Pension Plan or another plan sponsored by the Company.  The Company specifically
reserves the right to amend the Plan to conform the provisions of the Plan to
the guidance issued by the Secretary of the Treasury with respect to Section
409A of the Code, in accordance with such guidance.

ARTICLE VI
MISCELLANEOUS

6.1Non-Alienation of Retirement Rights or Benefits.  Employees or Beneficiaries
are not permitted to assign, transfer, alienate or otherwise encumber the right
to receive payments under the Plan.  Any attempt to do so or to permit the
payments to be subject to garnishment, attachment or levy of any kind will
permit the Company to make payments directly to and for the benefit of the
Employee, Beneficiary or any other person.  Each such payment may be made
without the intervention of a guardian.  The receipt of the payee shall
constitute a complete acquittance to the Company with respect to any payments,
and the Company shall have no responsibility for the proper application of any
payment.

6.2Incapacity.  The Company shall be permitted to make payments in the same
manner as provided for in Section 6.1 if in the judgment of the Company, an
Employee or Beneficiary is incapable of attending to his financial affairs.

6.3Plan Non-Contractual.  This Plan shall not be construed as a commitment or
agreement on the part of any person employed by the Company to continue his
employment with the Company, nor shall it be construed as a commitment on the
part of the Company to continue the employment or the annual rate of
compensation of any such person for any period.  All Employees shall remain
subject to discharge to the same extent as if the Plan had never been
established.

3

--------------------------------------------------------------------------------

 

6.4Interest of Employee.  The obligation of the Company under the Plan to
provide an Employee or Beneficiary with an excess pension benefit merely
constitutes the unsecured promise of the Company to make payments as provided
herein, and no person shall have any interest in, or a lien or prior claim upon,
any property of the Company.

6.5Controlling Status.  No Employee or Beneficiary shall be eligible for a
benefit under the Plan unless such Employee is an Employee on the date of his
retirement, death, or other termination of employment.

6.6Claims of Other Persons.  The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Company, its officers, employees, or directors, except any such
rights as are specifically provided for in the Plan or are hereafter created in
accordance with the terms and provisions of the Plan.

6.7No Competition.  The right of any Employee or Beneficiary to an excess
pension benefit will be terminated, or, if payment thereof has begun, all
further payments will be discontinued and forfeited in the event the Employee or
Beneficiary at any time subsequent to the effective date hereof:

(i)wrongfully discloses any secret process or trade secret of the Company or any
of its subsidiaries, or

(ii)becomes involved directly or indirectly as an officer, trustee, employee,
consultant, partner, or substantial shareholder, on his own account or in any
other capacity, in a business venture that within the two-year period following
his retirement or termination of employment of the Employee, the Company’s Board
of Directors determines to be competitive with the Company.

6.8Severability.  The invalidity or unenforceability of any particular provision
of the Plan shall not effect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted therefrom.

6.9Governing Law.  The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.

6.10No Acceleration of Benefits.  The acceleration of the time or schedule of
any payment under the Plan is not permitted, except as provided in regulations
by the Secretary of the Treasury.

6.11Compliance with Section 409A of the Code.  The Plan is intended to provide
for the deferral of compensation in accordance with the provisions of Section
409A of the Code, for compensation earned, vested, or deferred after December
31, 2004.  Notwithstanding any provisions of the Plan to the contrary, no
benefit shall be paid under the Plan in a manner that would result in the
taxation of any amount under Section 409A of the Code.

4

--------------------------------------------------------------------------------

 

ARTICLE VII

special contingent supplement

7.1Eligibility.  Each Employee who has in effect a written employment agreement
with the Company with provisions designed to become effective upon a change in
control shall be eligible for a Special Contingent Supplemental Benefit
(“SCSB”), provided that on the date any change in control occurs under the terms
of such employment agreement the Employee has completed 10 years of Vesting
Service with the Company and attained age 55.

7.2Amount and Payment.  The SCSB shall be payable to the eligible Employee for
each month after the date of his retirement or other termination of employment
following a change in control entitling him to benefits under an employment
agreement and during his lifetime in which the Company (including any of its
successors) fails to provide such Employee with coverage under a program of
medical benefit coverage substantially the same as that in effect with respect
to retired employees of the Company or its successors immediately prior to the
change in control.

The amount of each monthly SCSB benefit payment shall be $750.

EXECUTED this _____________ day of _________________, 2004.

 

 

NORDSON CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

5